Citation Nr: 0431782	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
reaction manifested by allergic rhinitis.

2.  Entitlement to an initial compensable rating for allergic 
reaction manifested by dermatographism and hives.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Louisville, Kentucky Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2003, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO; however, by letter 
dated in April 2004, the veteran was notified that the tape 
from the travel Board hearing was inaudible and a 
transcription could not be obtained.  Thereafter, the veteran 
elected to attend a videoconference hearing before the Board.  
He was scheduled for a videoconference hearing in August 
2004; however, he failed to report to the hearing.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of  
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations. 

Specifically, the Board notes that the diagnostic criteria 
for evaluating respiratory disorders were revised, effective 
October 7, 1996 (see 61 Fed Reg. 46,720 (September 5, 1996)), 
and the diagnostic criteria for evaluating skin disorders 
were revised, effective August 2002 (see 67 Fed. Reg. 49,590-
99 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 (October 
9, 2002)).  The RO has not yet considered these changes in 
the rating criteria.  

Furthermore, with respect to the veteran's service-connected 
skin disorder, additional development of the medical evidence 
is required as a result of the changes in the rating 
criteria.  The Board has determined that the report of the 
veteran's most recent VA skin examination in April 2000 is 
not adequate for rating purposes because it does not address 
all pertinent disability factors set forth in the recently-
revised rating criteria.  An examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected allergic reaction manifested by 
dermatographism and hives.  The claims 
file must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.

Unretouched photographs depicting any 
disfiguring lesions should be taken.

(a)  A complete history should be 
elicited, to include the types of 
medications that have been used to treat 
the disability.

(b)  The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin 
disability (versus any non- service-
connected skin disability).  The examiner 
should indicate the percentage of the 
veteran's body affected by his service-
connected skin disability and the 
percentage of exposed surfaces affected.

(c)  The examiner should describe the 
extent of any exfoliation, exudation, 
itching, and crusting associated with the 
disability, as well as any nervous and 
systemic manifestations of the 
disability.  

(d)  The location and extent of any 
scarring due to the veteran's service-
connected skin disability should be 
described, as well as all other 
information required for rating such 
scarring.

(e)  If there is involvement of the head, 
face and/or neck, the examiner must 
provide all information required to rate 
the disability under the former and 
current criteria for rating 
disfigurement.  

(f)  The examiner should also comment on 
the frequency and duration of any flare-
ups of the service-connected skin 
disability.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  
The examination report must be typed. 

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected skin and respiratory 
disabilities, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to include 
consideration of both the former and the 
revised rating criteria for each 
disability.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




